EXHIBIT 10.11

THE PROVIDENT BANK

AMENDED AND RESTATED NON-QUALIFIED SUPPLEMENTAL

EMPLOYEE STOCK OWNERSHIP PLAN



--------------------------------------------------------------------------------

THE PROVIDENT BANK

NON-QUALIFIED SUPPLEMENTAL

EMPLOYEE STOCK OWNERSHIP PLAN

 

  1. Purpose

This Non-Qualified Supplemental Employee Stock Ownership Plan (“Plan”) is
intended to provide Participants (as defined herein) or their Beneficiaries with
the full dollar amount of Employer-provided pension benefits obtainable under
The Provident Bank Employee Stock Ownership Plan (“ESOP”) which may not be
accrued under said ESOP due to the limitations imposed by Section 415 of the
Internal Revenue Code (the “Code”) and the limitation on includible compensation
imposed by Section 401(a)(17) of the Code. The benefits provided under the Plan
(as described below) are intended to constitute a deferred compensation plan for
“a select group of management or highly compensated employees” for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

This Plan is intended to comply with Internal Revenue Code (“Code”) Section 409A
and any regulatory or other guidance issued under such Section. At the effective
date of the Plan additional guidance was being promulgated by the Department of
Treasury. Any terms of this Plan that conflict with such future guidance shall
be null and void as of the effective date of the Plan. After such guidance is
issued, the intent is to amend the Plan to delete any conflicting provisions and
to add such other provisions as are required to fully comply with Section 409A
and any other legislative or regulatory requirement applicable to the Plan. This
Plan shall be effective as of January 1, 2004.

 

  2. Definitions

Where the following words and phrases appear in the Plan, they shall have the
respective meaning as set forth below unless the context clearly indicates the
contrary. Except to the extent otherwise indicated herein, and to the extent
inconsistent with the definitions provided below, the definitions contained in
the ESOP are applicable under the Plan.

2.1 “Bank” means The Provident Bank.

2.2 “Beneficiary” means the person designated by the Participant under the ESOP
to receive benefits in the event of the Participant’s death.

2.3 “Board of Directors” means the Board of Directors of The Provident Bank.

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.

2.5 “Committee” means the Benefits Committee of the Bank.

2.6 “Company” means Provident Financial Services, Inc.

 

1



--------------------------------------------------------------------------------

2.7 “Effective Date” means January 1, 2004.

2.8 “Employee” means an employee of the Employer on whose behalf benefits are
payable under the ESOP.

2.9 “Employer” means The Provident Bank with respect to its employees, and any
successors by merger, purchase, reorganization or otherwise. If a subsidiary or
affiliate of the Employer adopts the Plan, it shall be deemed the Employer with
respect to its employees.

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974 as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.

2.11 “ESOP” means The Provident Bank Employee Stock Ownership Plan, and any
successor thereto.

2.12 “Participant” means an Employee who has been designated for participation
in this Plan pursuant to Section 3.1.

2.13 “Phantom Stock” means the unit of measurement of a Participant’s account
hereunder denominated in hypothetical shares of the Company’s Stock. On any
measurement date, the Phantom Stock shall have a value equal to the fair market
value of the Company’s Stock on such date.

2.14 “Plan” means The Provident Bank Non-Qualified Supplemental Employee Stock
Ownership Plan, as set forth herein and as may be amended from time to time.

2.15 “Plan Year” means the period from January 1, 2004 through December 31,
2004, and each January 1 to December 31 thereafter.

2.16 “Stock” means the common stock of the Company, par value $.01 per share.

 

  3. Participation

3.1 Designation to Participate. Upon the designation of the Board of Directors,
Employees may become Participants at any time during the Plan Year. Each
Employee initially selected by the Board to participate in the Plan shall be set
forth on Exhibit A attached hereto and made a part hereof. Participation in this
Plan shall be limited to a select group of management or highly compensated
employees of the Bank whose benefits under the ESOP are affected by
Section 401(a)(17), 401(m), or Section 415 of the Code and who are designated by
the Board of Directors to participate in this Plan.

3.2 Continuation of Participation. An Employee who has become a Participant
shall remain a Participant so long as benefits are payable to or with respect to
such Participant under the Plan.

 

2



--------------------------------------------------------------------------------

  4. Benefit Requirements and Payments

4.1 Supplemental ESOP Benefits. A Participant shall be entitled to receive as a
benefit from this Plan the supplemental ESOP benefit set forth below. In the
event of the death of a Participant prior to the commencement of payment of
benefits hereunder, the beneficiary of the Participant shall be entitled to
receive as a benefit from this Plan an amount equal to 100% of the supplemental
ESOP benefit that would have been payable to the Participant at the time of his
death. The supplemental ESOP benefit is denominated in shares of Phantom Stock
equal to the sum of the difference between “(a)” and “(b),” plus “(c)”, where:

 

  (a) is the number of shares of Stock that would have been allocated to the
account of the Participant, and the earnings thereon, had the limitations of
Sections 401(a)(17) and 415(c)(1)(A) and 415(c)(6) of the Code not been
applicable;

 

  (b) is the number of shares of Stock actually allocated to the account of the
Participant for the relevant ESOP plan year, and the earnings thereon; and

 

  (c) is the number of shares of Phantom Stock into which the dividends properly
allocable to the Participant’s account under the Plan can be converted, based on
the following: each Plan Year, a determination shall be made as to the dividends
that would be allocated to such Participant’s account hereunder for such year,
based on the shares of Phantom Stock allocated thereto. As of the last day of
such Plan Year, the cash dividends so determined shall be converted to shares of
Phantom Stock, based on the fair market value of the Company’s Stock on such
date.

4.2 Eligibility and Vesting.

 

  (a) A Participant will be eligible to receive Supplemental ESOP Benefits only
in the event he or she is an Active Participant as that term is defined under
the ESOP.

 

  (b) A Participant shall vest in his or her Supplemental ESOP Benefits under
the same terms and conditions as the benefits provided under the ESOP.

4.3 Incidents of Supplemental ESOP Payments. Benefits under this Section 4 shall
be payable to the Participant in a lump sum upon the earliest to occur of the
Participant’s:

 

  (a) “Separation from Service” as defined in guidance issued by the Treasury
Department;

 

  (b) disability; “disabled” shall have the meaning set forth in Code
Section 409A; or

 

  (c) death.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a specified employee
(within the meaning of section 409A of the Code) on account of his Separation
from Service shall be made sooner than six (6) months after such Separation from
Service, and no payment shall be made to a specified employee within the six
(6) months after such Separation from Service by reason of disability (within
the meaning of section 409A of the Code), unforeseeable emergency (within the
meaning of section 409A of the Code) or Change in Control Event that occurs
after such Separation from Service. All payments required to be deferred
hereunder shall be deferred to and payable on the first day of the seventh
calendar month to begin after such Separation from Service.

4.4 Form of Supplemental ESOP Payments. A Participant’s supplemental ESOP
benefits under Section 4.l of this Plan shall be a benefit paid in cash.

 

  5. Administration of the Plan

5.1 Committee; Duties. This Plan shall be administered by the Committee which
shall consist of not less than three (3) persons appointed by the Board of
Directors or its designee. The Committee shall have the authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of this Plan, that may arise in connection with the
administration of the Plan; provided, however, that any such interpretations,
rules and/or regulations shall be consistent with the requirements of Code
Section 409A and any Treasury Regulations or other guidance issued thereunder. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under the Plan.

5.2 Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Employer.

5.3 Binding Effect of Decisions. The decision or action of the Committee
regarding any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

5.4 Indemnity of Committee. The Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

 

  6. Claims Procedure

6.1 Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee which shall respond in writing within thirty
(30) days.

 

4



--------------------------------------------------------------------------------

6.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

 

  (a) the reason for denial, with specific reference to the Plan provisions on
which the denial is based.

 

  (b) a description of any additional material or information required and an
explanation of why it is necessary.

 

  (c) an explanation of the Plan’s claim review procedure.

6.3 Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a heating.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

6.4 Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reason and the relevant plan provisions. All decisions on review shall be final
and bind all parties concerned.

 

  7. Amendment or Termination

7.1 Amendment of Plan. A majority of the Board of Directors may amend this Plan
at any time or from time to time. However, no such amendment shall adversely
affect the benefits of the Participant which have accrued prior to such action
except to the extent such amendment is necessary to comply with section 409A of
the Code and the regulations thereunder.

7.2 Termination of Plan. The Plan shall not be terminated until all benefits
payable under the terms of the Plan are either paid or forfeited. Unless
permitted under Code Section 409A, the termination of the Plan shall not cause
the acceleration of benefits payable hereunder.

 

  8. Miscellaneous

8.1 Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
management or highly compensated employees. However, the Employer may elect to
fund for the benefits of Participants as described in Section 8.3 below. This
Plan will continue to be unfunded for tax purposes and Title I of ERISA even if
benefits are funded by the Employer under Section 8.3 below.

8.2 Unsecured General Creditor. The Participant and his Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer. Such policies or other assets of the Employer shall
not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs; successors or

 

5



--------------------------------------------------------------------------------

assigns, or held in any way as collateral security for the fulfilling of the
obligations of Employer under this Plan, Any and all of the Employer’s assets
shall be, and remain, the general, unpledged, unrestricted assets of the
Employer. The Employer’s obligation under the Plan shall be that of an unfunded
and unsecured promise of the Employer to pay money in the future.

8.3 Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Employer may establish
one (1) or more trusts, with such trustees as the Board may approve, for the
purpose of providing for payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.

8.4 Nonassignability. Neither the Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

8.5 Expenses of Plan. All expenses of the Plan will be paid by the Employer.

8.6 Change in Control of the Company or the Bank. Notwithstanding any other
provision herein and except as otherwise provided in the case of a “specified
employee” under section 4.3, to the extent permitted under Code Section 409A,
there shall become immediately due and payable upon a Change in Control of the
Company or the Bank, a Participant’s supplemental ESOP benefit in a lump sum
payment. A “Change in Control” shall mean a change in the ownership or effective
control of the Company or Bank, or in the ownership of a substantial portion of
the assets of the Company or Bank, as defined in the regulations used by the
Treasury Department and/or other guidance issued by the Treasury Department or
Internal Revenue Service under Code Section 409A.

8.7 Withholding; Payroll Taxes. The Employer shall withhold from payments made
to the Participant from the Plan any taxes required to be withheld from the
Participant’s wages for the federal or any state or local government.

8.8 Participation by Subsidiaries and Affiliates. If any employer is now or
hereafter becomes a subsidiary or affiliated company of the Employer and its
employees participate in the ESOP, the Board of Directors may authorize such
subsidiary or affiliated company to participate in this Plan upon appropriate
action by such employer necessary to adapt the Plan.

 

6



--------------------------------------------------------------------------------

8.9 Delivery of Elections to Committee. All elections, designation, requests,
notices, instructions and other communications required or permitted under the
Plan from the Employer, a Participant, Beneficiary or other person to the
Committee shall be on the appropriate form, shall be mailed by electronic mail,
first-class mail or delivered to such address as shall be specified by such
Committee, and shall be deemed to have been given or delivered only upon actual
receipt thereof by such Committee at such location.

8.10 Delivery of Notice to Participants. All notices, statements, reports and
other communications required or permitted under the Plan from the Employer or
the Committee to any Officer, Participant, Beneficiary or other person, shall be
deemed to have been duly given when delivered to, or when mailed by electronic
mail, first-class mail, postage prepaid, and addressed to such person at this
address last appearing on the records of the Committee.

 

  9. Construction of the Plan

9.1 Construction of the Plan. The provisions of this Plan shall be construed,
regulated, and administered according to the laws of the Stale of New Jersey, to
the extent not superseded by Federal law.

9.2 Counterparts. This Plan has been established by the Employer in accordance
with the resolutions adopted by the Board of Directors and may be executed in
any number of counterparts, each of which shall be deemed to be an original. All
the counterparts shall constitute one instrument, which may be sufficiently
evidenced by any one counterpart.

9.3 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

9.4 Effect of Restatement. The provisions set forth herein take effect (a) as of
any date prior to January 1, 2009 on which effectiveness is required in order to
comply with section 409A of the Code and the regulations thereunder and (b) in
all other cases, on January 1, 2009.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan by the Employer,
it has caused the same to be signed by its Officer duly authorized, and its
corporate seal to be affixed this 18th day of December, 2008.

 

ATTEST:     THE PROVIDENT BANK /s/ Mary Louise Festa     By:   /s/ Janet
Krasowski       Name:   Janet Krasowski       Title:   Senior Vice President

 

8